DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission of supplemental amendment filed 6/2/2021 on has been entered.
 	Claims 13 and 16-28 have been cancelled.
	Claims 1 and 29-30 have been amended.

Response to Arguments
	The objections to the claims have been withdrawn in view of applicant’s amendment.  
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The Poplawski reference has been withdrawn in view of applicant’s amendment.


Allowable Subject Matter
Claims 1-12, 14-15, and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 29, the art of record when considered alone or in combination neither anticipates nor renders obvious a leg orthosis comprising the at least one articulation device having at least three joints, each of the at least three joints having a pivot axis, each of the pivot axes of the at least three joints intersecting at a common point and being non-colinear with each other, in combination with all other features recited in the claim.
Regarding dependent claims 2-12, 14-15, and 32-33, they are allowable due to their dependencies on their respective independent claim.
Regarding independent claim 30, the art of record when considered alone or in combination neither anticipates nor renders obvious a leg orthosis comprising the at least one articulation device having at least three joints, each of the at least three joints having a pivot axis, each of the pivot axes of the at least three joints configured to intersect at a hip joint of the orthosis user, in combination with all other features recited in the claim.
Regarding dependent claim 31, they are allowable due to their dependencies on independent claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figure 5 in Poplawski of U.S. Patent No. 4,964,628 illustrates axis (40) not intersecting with axis (60), rendering joint (50) not intersecting in common point with joints (30, 32) which does not meet independent claim 31, and joints (30, 32) are aligned with axis (40) rendering the joints (30, 32) are in linear with each other which is does not meet claims 1 and 29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAMTU T NGUYEN/Examiner, Art Unit 3786